Citation Nr: 0919014	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the total amount of 
$1,756.  


REPRESENTATION

Veteran represented by:  Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1951 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the Veteran's request 
for waiver of recovery of an overpayment of VA pension 
benefits in the total amount of $1,756, representing two 
separately created overpayments (of $1,087 and $669). 

In February 2008, the veteran appeared at the RO and 
testified at a hearing before the undersigned acting Veterans 
Law Judge.  A transcript of that hearing is associated with 
the claims file.   

In April 2008, the Board considered a motion to advance the 
Veteran's case on the docket.  For good cause shown, namely 
the Veteran's advanced age, the motion for advancement on the 
docket was granted in April 2008.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2008).

In April 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  For the period of January 1, 2004 through February 28, 
2005, the Veteran was paid $1,087 in VA nonservice-connected 
pension benefits, but he failed to file an annual income 
report (eligibility verification report) for that period; in 
January 2006, the RO notified the Veteran of the retroactive 
termination of his VA pension for the period of January 1, 
2004 through February 28, 2005; on an income report received 
in February 2006, the Veteran reported income for 2004 that 
was excessive for VA pension purposes, and the termination of 
VA pension for the period of January 1, 2004 through February 
28, 2005 resulted in a $1,087 overpayment.  

2.  For the period of April 1, 2003 through December 31, 
2003, the Veteran was paid $669 in VA nonservice-connected 
pension benefits on the basis that his countable annual 
income was not excessive for that period; the Veteran's 
spouse earned more wages in 2003 than he initially reported 
for that year, and in combination with the receipt of Social 
Security benefits, his countable income was excessive for VA 
pension purposes; and in February 2006, the RO notified the 
Veteran of the retroactive termination of his VA pension for 
the period of April 1, 2003 through December 31, 2003, 
resulting in a $669 overpayment.  

3.  Recovery of the $1,756 overpayment arising from two 
separately created debts ($1,087 and $669) would not be 
against equity and good conscience. 


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
total amount of $1,756.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of 
nonservice-connected pension.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  

Nevertheless, the Veteran did have notification of the 
decision of the RO's Committee on Waivers and Compromises, 
dated in March 2006, setting forth the general requirements 
of applicable law pertaining to a claim for waiver of 
recovery of an overpayment, and was advised as to the nature 
of the evidence necessary to substantiate his claim.  In its 
decision, the RO's Committee on Waivers and Compromises also 
informed the Veteran of the reasons that his claim was denied 
and the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in November 2006 and in the supplemental 
statement of the case issued in February 2009, which also 
provided the Veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  Through the RO's Committee on Waivers decision, 
statement of the case, and supplemental statement of the 
case, the RO informed the Veteran of the information and 
evidence needed to substantiate his claim.  In short, the 
Veteran has been notified of the information or evidence 
necessary to substantiate his claim and the parties 
responsible for obtaining that evidence.

Further, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence for his claim to include requesting 
information pertaining to his financial status.  
Additionally, the VA has provided the Veteran with the 
opportunity for a hearing in February 2008.  The Board is 
unaware of any additional evidence which is available in 
connection with this appeal.

II.  Merits of Claim

Factual Background

In March 2003, the Veteran submitted a claim for VA 
nonservice-connected pension benefits.  On his application, 
he reported, among other things, that he and his wife both 
had income from Social Security (totaling $910) and that his 
wife would have earned income from wages of $3,000 for the 
next 12 months.  Medical expenses of $3,016 were also listed 
(in September 2003, the Veteran clarified that his medical 
expenses amounted to $2,803 annually).  

In a letter, dated in October 2003, the RO notified the 
Veteran of an award of pension benefits, and that payments 
would start effective April 1, 2003.  The RO informed him 
that his pension award was based on his annual income of 
$5,564 from Social Security, his wife's annual income of 
$5,400 from Social Security, and his wife's annual earnings 
of $3,000.  Annual medical expenses of $2,803 were also used 
to reduce the Veteran's total family countable annual income.  
Enclosed with the letter was VA Form 21-8768, which notified 
the Veteran of his rights to receive VA payments and of his 
duty to report any income changes.  

In a January 2006 letter, the RO (Milwaukee VA Pension 
Center) informed the Veteran that it was stopping his VA 
benefits effective January 1, 2004, because he did not submit 
an income report as requested.  The RO indicated that his 
benefits may be restarted if he sent his income report, which 
was enclosed with the letter.  

In a February 2006 letter, the VA Debt Management Center 
notified the Veteran of an overpayment of pension benefits of 
$1,087.  

In a February 2006 statement, the Veteran requested a waiver 
of recovery of the debt.  He enclosed statements reflecting 
his medical expenses for 2003 to 2005.  For the period of 
March 21, 2003 through December 2003, he reported medical 
expenses of $2,290 for him and his wife, and for the period 
of January 1, 2004 through March 2004, he reported expenses 
of $762 for him and his wife.  

In February 2006, the Veteran also filed a pension 
eligibility verification report (EVR), on which he indicated, 
among other things, Social Security income for him and his 
wife, as well as wages from employment for his wife.  The 
wages were $5,800 for the period of March 21, 2003 through 
March 2004, and $5,860 for the period of January 1, through 
December 31, 2004.  

In a February 2006 letter, the RO (Milwaukee VA Pension 
Center) notified the Veteran that his benefits were adjusted, 
based on the information obtained from the Veteran, a review 
of his records, and information obtained from the Social 
Security Administration.  The RO informed him that it could 
not reinstate his pension benefits and that his countable 
income of $15,262 exceeded the maximum income limit for a 
veteran with one dependent of $12,692 for the year 2003.  
Thus, his benefits were stopped effective April 1, 2003.  The 
RO indicated that it had previously counted his wife's wages 
of $3,000 and that he now claimed his wife earned $5,800 for 
2003, resulting in a countable income that exceeded the limit 
for VA pension purposes.  The letter included an income 
breakdown, beginning April 1, 2003, as well as audits of his 
benefit payment account reflecting two separate overpayment 
periods.  For the period of April 1, 2003 through December 
2003, the Veteran was paid $669 in pension, when he was due 
$0 for the same period.  For the period of January 1, 2004 
through February 2005, the Veteran was paid $1,087 in 
pension, when he was due $0 for the same period.  

The Veteran resent a copy of his earlier waiver request, 
dated in February 2006, and asked that an attached financial 
status report be considered in the determination of whether 
to waive recovery of his debt.  The financial status report 
shows monthly income of $1,273.82 for him and his wife, and 
monthly expenses of $1,175, for a surplus of $98.82.  

In a decision in March 2006, the RO's Committee on Waivers 
and Compromises denied the Veteran's claim for a waiver of 
recovery of an overpayment of pension benefits in the total 
amount of $1,756, covering the creation of both debts ($1,087 
and $669), on the basis that recovery would not be against 
equity and good conscience.

In March 2006, the Veteran expressed his disagreement with 
the decision to deny his waiver request.  He also asserted 
that he did not receive any pension benefits after January 1, 
2004.  However, copies of negotiated checks were later 
furnished to him in March 2007, to substantiate that he did 
in fact receive the pension payments.  In July 2006, the RO 
sent him a letter informing him that the amount of his debt 
was correct.  An audit of the $1,756 debt was enclosed with 
the letter.    

In August 2008, the Veteran furnished a financial status 
report, showing monthly income of $876 for him and his wife, 
and monthly expenses of $704, for a surplus of $172.  In 
March 2009, the Veteran submitted an updated financial 
accounting, showing monthly income of $931 (Social Security) 
and $150 (miscellaneous) for him and his wife, plus $284 in 
unemployment income for his wife.  

Analysis

Nonservice-connected disability pension will be paid to a 
veteran of a period of war who meets statutorily-defined 
service, net worth, and annual income requirements; and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of willful misconduct.  38 U.S.C.A. 
§§ 1502, 1503, 1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521 (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2008).  
The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2008).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2008).  

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272 (2008).  The maximum 
annual rates of improved pension are specified by statute in 
38 U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a) (2008).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with a spouse is $12,692 
effective December 1, 2002, $12,959 effective December 1, 
2003, and $13,309 effective December 1, 2004.  See 38 C.F.R. 
§ 3.23(a)(3); VA Adjudication Procedures Manual M21-1, Part 
I, Appendix B.  

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g) (2008).

A veteran who is in receipt of pension must notify the VA of 
any material change or expected change in income which would 
affect his entitlement to receive or the rate of pension.  
Such notice must be furnished when the veteran acquires 
knowledge that he will begin to receive additional income.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660.  

In this case, a review of the record shows that the Veteran 
was paid VA pension benefits beginning April 1, 2003, on the 
basis of his report that his countable income, calculated by 
adding his and his wife's Social Security benefits and his 
wife's wages of $3,000, and allowing for medical expense 
deductions, was less than the maximum limit of $12,692.  The 
Veteran, however, later reported that his wife had actually 
received wages in excess of what he originally reported, that 
is, she received $5,800 for 2003.  Therefore, the Board finds 
that the RO's action to retroactively terminate the Veteran's 
pension effective April 1, 2003, was proper.  For the 
overpayment period of April 1, 2003 through December 2003, 
the Veteran was paid a total of $669 in pension benefits when 
he was due $0, thus creating an overpayment of $669.  

A separately created overpayment of $1,087 arose for the 
period of January 1, 2004 through February 2005, initially 
for the reason that the Veteran never submitted an income 
report for that annual reporting year.  After he filed a 
statement of medical expenses and an eligibility verification 
report in February 2006, in which he reported his family 
income and medical expenses for the period in question, it is 
evident that the termination of the Veteran's pension for the 
period of January 1, 2004 through February 2005, was proper 
on the basis that his countable income still exceeded the 
maximum annual limit for pension purposes.  For the 
overpayment period of January 1, 2004 to February 28, 2005, 
the Veteran was paid a total of $1,087 in pension benefits 
when he was due $0, thus creating an overpayment of $1,087.  

The Board concludes that the overpayment amounts were 
properly created because the Veteran received pension 
benefits to which he was not legally entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers and Compromises concluded that the facts 
in this case do not show the mandatory bars to waiver in the 
Veteran's case, and the Board agrees.  The RO then denied the 
Veteran's claim for waiver on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1. Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2. Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3. Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4. Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5. Unjust enrichment.  Whether failure to 
make restitution would result in unfair 
gain to the debtor.

6. Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the Veteran, the Board concludes that the 
Veteran was solely at fault in the creation of the 
overpayment of $1,756.  The RO notified him of his award of 
pension in October 2003, when he was also informed that his 
pension was based on his and his wife's income from Social 
Security and wages and that he must promptly report any 
income changes to avoid an overpayment.  The Veteran 
underreported the wages of his wife beginning in 2003 and did 
not promptly report this to the RO.  It was not until 2006 
that the RO learned of the additional wages from the Veteran.  
The Board finds that the Veteran was duly informed of his 
obligation to report income accurately, as his pension 
payments were based in part on the amount of countable 
income, yet he underreported his wife's wages, which led to 
the creation of the overpayment in this case.    

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to terminate benefits upon learning of the 
Veteran's additional family income for 2003 and 2004.  It is 
clear that the Veteran's actions, or lack of action, caused 
the overpayment without any fault on the part of the VA.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the Veteran.  
In that regard, financial status reports were received in 
March 2006 and August 2008, with additional income 
information received in March 2009.  Essentially, the Veteran 
and his wife had monthly income from Social Security, but in 
March 2006 the Veteran's wife also had gross earned income of 
$488 per month.  His monthly income was reported to be 
$1,273.82 in March 2006, $876 in August 2008, and $1,272 in 
March 2009.  His monthly expenses were reported to be about 
$1,175 in March 2006 and $704 in August 2008.  His expenses 
exceeded income by about $98 or more.  In August 2008, he 
listed assets of nearly $65,000, consisting mainly of real 
estate but also cash in the bank or on hand of $2,230 (in 
March 2009, it was noted that there was $2,100 in a checking 
account).  Based on the income and expense information of 
record, which shows income exceeding expenses by a distinct 
margin, with additional cash reserves in the bank, it is 
concluded that the record does not tend to support his claim 
that recovery of the debt may endanger his ability to provide 
for basic necessities.  Further, the record reveals no other 
factors which would make recovery of the overpayment 
inequitable, as discussed further below.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of pension 
benefits would not be defeated as the Veteran was not 
entitled to such benefits during the period of the 
overpayment, from April 1, 2003 through February 2005, due to 
countable income that exceeded the maximum annual limit set 
by law.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because he received 
monetary benefits to which he had no entitlement.  VA made 
payments of benefits based on income information furnished by 
the Veteran.  There is no evidence to show that the Veteran 
took action to promptly and accurately report his wife's 
wages, beginning in 2003.  Under such circumstances, to allow 
him to retain the money that was paid by VA would constitute 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The Veteran is 
clearly and solely at fault in the creation of the debt, and 
failure to repay the debt would result in unfair gain to him.  
Also, recovery of the overpayment would not defeat the 
purpose for which the benefits are intended, and he has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on his VA benefits.  The only factor that may 
possibly be in his favor is the question of financial 
hardship; however, under the circumstances of this case, with 
all other factors being against the claim and in particular 
the degree of his fault in the creation of the overpayment, 
the Board finds that the Government's right to full 
restitution should not be moderated.  

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $1,756 is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


